Exhibit 10.1

COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”), is made effective as of the 30th day
of March, 2012 (the “Date of Grant”), between Cooper-Standard Holdings Inc., a
Delaware corporation (the “Company”), and the individual whose name is set forth
on the signature page hereof (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant. The Company hereby grants to the Participant 6,400 Restricted Stock
Units on the terms and conditions set forth in this Agreement. The Participant’s
rights with respect to the Restricted Stock Units will remain forfeitable at all
times prior to the Lapse Date described in Section 3.

2. Restrictions on Transfer. The Participant will not be entitled to sell,
transfer, or otherwise dispose of or pledge or otherwise hypothecate or assign
the Restricted Stock Units. Prior to the date on which the Restricted Stock
Units are settled as provided in Section 4 (the “Settlement Date”), the
Participant will not be entitled to sell, transfer, or otherwise dispose of or
pledge or otherwise hypothecate or assign the Shares underlying the Restricted
Stock Units (collectively, the “Transfer Restrictions”); provided, however, that
in no event will the Participant, after the Settlement Date, be entitled to
transfer, sell, pledge, hypothecate or assign the Shares issued in respect of
the Restricted Stock Units except as provided for in a stockholders agreement,
if any.

3. Vesting; Termination of Employment.

(a) Vesting. One hundred percent (100%) of the Restricted Stock Units shall vest
and no longer be subject to forfeiture on the third anniversary of the Date of
Grant (the “Lapse Date”), subject to the Participant’s continued employment with
the Company or its Affiliate until such date.

(b) Termination of Employment. Notwithstanding anything to the contrary
contained in any employment agreement between the Participant and the Company,
the treatment of the Restricted Stock Units following Participant’s termination
of employment shall be governed exclusively by the Plan and this Agreement,
except to



--------------------------------------------------------------------------------

the extent that capitalized terms used in the Plan or this Agreement are
specifically defined by reference to such employment agreement. If the
Participant’s employment with the Company and its Affiliates terminates for any
reason, the Restricted Stock Units shall, to the extent that the Lapse Date has
not occurred, be canceled by the Company without consideration; provided that
upon termination of the Participant’s employment by the Company and its
Affiliates without Cause, by the Participant for Good Reason, or due to the
Participant’s death, Disability or Retirement, then a number of Restricted Stock
Units equal to (x) the total number of Restricted Stock Units multiplied by
(y) a fraction, the numerator of which is the number of the Participant’s days
of employment from the Date of Grant through the date of termination and the
denominator of which is 1,095, shall vest and no longer be subject to forfeiture
as of the date of such termination, and any remaining Restricted Stock Units
shall be canceled by the Company without consideration. For purposes hereof, the
Restricted Stock Units that vest upon a Participant’s termination of employment
shall be paid only upon the Participant’s separation from service within the
meaning of Code Section 409A. For the avoidance of doubt, Participant’s service
provided solely in the capacity of a non-employee director shall not be
considered a continuation of employment for purposes of this Agreement.

4. Settlement.

(a) General. Except as otherwise provided in Section 4(b), as soon as
practicable after the Restricted Stock Units vest (but no later than
two-and-one-half months from the end of the fiscal year in which vesting
occurs), the Company will settle such vested Restricted Stock Units by electing
either to (a) issue in the Participant’s name a stock certificate or
certificates or make an appropriate book entry for a number of Shares equal to
the number of Restricted Stock Units that have vested or (b) deliver an amount
of cash equal to the Fair Market Value, determined as of the vesting date, of a
number of Shares equal to the number of Restricted Stock Units that have vested.
The Transfer Restrictions applicable to the Shares issued in respect of the
Restricted Stock Units shall lapse upon such issuance.

(b) Six-Month Delay for Specified Employees. Notwithstanding any other provision
in the Plan or this Agreement to the contrary, if (i) the Restricted Stock Units
become vested as a result of a termination of the Participant’s employment by
the Company and its Affiliates for other than death, and (ii) the Participant is
a “specified employee” within the meaning of Code Section 409A as of the date of
such separation from service, then settlement of such vested Restricted Stock
Units shall occur on the date that is six months after the date of the
Participant’s separation from service.

(c) Stock Certificate Restrictions. The Company shall not be liable to the
Participant for damages relating to any delays in issuing any stock certificates
hereunder to the Participant, any loss of any such certificates, or any mistakes
or errors in the issuance of such certificates or in such certificates
themselves; provided that the Company shall correct any such errors caused by
it. Any such certificate or certificates shall be subject to such stop transfer
orders and other restrictions as the Committee

 

2



--------------------------------------------------------------------------------

may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

5. Dividends and Voting Rights. Subject to Section 11, the Participant shall not
have voting rights with respect to the Shares underlying the Restricted Stock
Units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger. The Participant shall receive a cash
payment equivalent to any dividends or other distributions paid with respect to
the shares of Common Stock underlying the Restricted Stock Units, so long as the
applicable record date occurs on or after the Date of Grant and before such
Restricted Stock Units are forfeited. If, however, any dividends or
distributions with respect to the Shares underlying the Restricted Stock Units
are paid in Shares rather than cash, then the Participant shall be credited with
additional restricted stock units equal to the number of Shares that the
Participant would have received had the Restricted Stock Units been actual
Shares, and such restricted stock units shall be deemed Restricted Stock Units
subject to the same risk of forfeiture and other terms of this Agreement and the
Plan as apply to the other Restricted Stock Units granted under this Award. Any
amounts due to the Participant under this provision shall be paid to the
Participant or distributed, as applicable, at the same time as payment is made
in respect of the Restricted Stock Units granted under this Agreement.

6. No Right to Continued Employment. The granting of the Restricted Stock Units
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its Affiliates to continue the employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
employment of the Participant.

7. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Restricted Stock Units or any transfer under or with respect to the
Restricted Stock Units and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

8. Securities Laws. Upon the acquisition of any Shares pursuant to the
Restricted Stock Units, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

 

3



--------------------------------------------------------------------------------

10. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

11. Restricted Stock Units Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Stock Units are subject to the Plan. The terms
and provisions of the Plan as they may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COOPER-STANDARD HOLDINGS INC.

By:   /Kimberly L. Dickens/   Vice President, Human Resources

 

Agreed and acknowledged as of the

date first above written:

/James S. McElya/

Participant: James S. McElya

Restricted Stock Units: 6,400

 

5